Citation Nr: 0303727	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  01-01 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1986, and had additional periods of active duty for 
training, to include on the date July 18, 1993.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
left knee disability.

This case was the subject of a November 2001 hearing before 
the undersigned Board member.

At his November 2001 Board hearing, the veteran asserted that 
his right knee disorder was secondary to his left knee 
disability.  As the Board decision that follows grants 
service connection for a left knee disability, the veteran 
has raised a claim of secondary service connection for a 
right knee disorder.  This matter is referred to the RO for 
appropriate action.

Also, in an August 2002 VA examination report, a VA physician 
opined that the veteran has chronic capsulitis of the right 
ankle (the examiner referred to the left ankle in his 
conclusion, but this was an obvious error), probably 
secondary to favoring of his left knee.  This raises a claim 
for secondary service connection for right ankle disability, 
which is also referred to the RO for appropriate action.


FINDING OF FACT

The veteran's current left knee disability is causally 
related to an injury that occurred on July 18, 1993, while on 
active duty for training. 



CONCLUSION OF LAW

Service connection is warranted for a left knee disability.  
38 U.S.C.A. §§ 101(24), 1110, 5107 (West  2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C. § 5103A. 

In the present case, the Board grants the benefit sought on 
appeal in full.  Under these circumstances, there is no 
prejudice to the veteran in adjudicating the claim without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Background

The veteran was on active duty from February 1980 to February 
1986, and he had additional active duty for training, to 
include on July 18, 1993.  He contends that his left knee 
disability is causally linked to an injury sustained on July 
18, 1993, while on active duty for training.

The service medical records for the 1980 to 1986 period of 
service show no left knee disability, although the veteran 
did have left knee and ankle complaints at the separation 
examination.  Clinical evaluation of the knee at that time 
was normal.  

Additional service medical records show that he sustained a 
left lower extremity injury on July 18, 1993, while playing 
basketball.  He complained of a sudden onset of left knee 
pain; he indicated at that time that he felt his left knee 
"give."  Clinical findings included point tenderness at the 
lower insertion point of the hamstring laterally.  The 
assessment was left hamstring strain.

A note from a physician dated July 21, 1993, reflects that 
the veteran had a sprained knee and could not return to work.  

A private medical examination of the veteran in July 1995 
shows that he was evaluated after sustaining a left knee 
injury while working on his motorcycle.  He indicated that he 
felt something happen inside his left knee and had pain since 
then with an inability to fully extend the leg.  The veteran 
presented with a left knee brace in place and crutches; it 
was also reported that he had been on anti-inflammatory 
medication for 4 days.  Physical examination of the left knee 
revealed some effusion and medial joint line tenderness.   
The assessment was torn medial meniscus of the left knee.  He 
underwent arthroscopy for this injury in late July 1995.

Additional VA medical records dated from 1996 to 1998 discuss 
right knee problems but not treatment of the left knee.

R.S., M.D., reported in a private medical statement dated in 
April 2000 that the veteran had been under his care since 
March 1994, and had been diagnosed as having a lateral 
meniscus tear of the left knee in 1995.  He opined, in 
pertinent part, that this injury was consistent with the 
veteran's injury sustained in July 1993.   

In June 2001, a private physician diagnosed the veteran as 
having synovitis of the left knee, rule out medial meniscus 
tear.  He ordered an MRI.  The MRI showed evidence of a 
previous partial medial menisectomy of the left knee, with no 
MRI evidence to suggest a recurrent meniscal tear medially.

July 2001 treatment records reflect that the veteran did a 
lot of running in the military reserves, and found the 
running to be very painful.  The treating physician strongly 
recommended that the veteran stop running, as that type of 
impact loading would accelerate the degenerative process in 
both of his knees. 

In a July 2001 letter, Dr. R. S. wrote a letter stating that 
the veteran had bilateral knee arthritis, and that he should 
not run, as this would accelerate the progression of his 
arthritis.  He wrote that non-impact sports, such as 
swimming, would be better tolerated.

At his November 2001 Board hearing, the veteran said he had 
four months left until retirement in the reserves.  He 
described recent diagnoses of further deterioration of the 
meniscus and arthritis.  His wife described the nature of the 
ongoing knee problems, to include severe pains at night.

At an August 2002 VA examination, the examiner recounted the 
veteran's history, to include his in-service July 1993 left 
knee injury and his re-injury of the left knee in 1995.  On 
physical examination of the left knee, range of motion was 
145 degrees of flexion and 0 degrees extension, compared to 
150 degrees of flexion and 0 degrees of extension on the 
right.  He had 80 percent squatting capability.  He had good 
heel and toe raising.  There was no subpatellar crepitus.  
There was no fluid.  No instability of the knee was 
encountered.  The diagnosis was chronic capsulitis of the 
left knee with possible internal derangement.  In the 
examiner's opinion, it was at least as likely as not that the 
veteran's disability was etiologically related to the 1993 
in-service incident.  

Law and Regulations

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active duty for training, or for disability 
resulting from injury incurred in inactive duty for training.  
38 U.S.C.A. §§ 101(24), 1110.  When a disability is thus 
incurred, the period of service is considered active 
military, naval, or air service.  38 U.S.C.A. § 101(24).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

In the present case, there is service documentation of the 
veteran's July 18, 1993, left knee injury while on active 
duty for training, and two medical opinions, one VA and one 
private, indicating that the veteran's current left knee 
disability is likely etiologically related to the July 18, 
1993.  As the evidence shows a causal relationship between a 
current left knee disability and an in-service left knee 
injury, service connection for a left knee disability is 
warranted.  38 U.S.C.A. §§ 101(24), 1110.





ORDER

Service connection for a left knee disability is granted.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

